



Exhibit 10.22
EIGHTH AMENDMENT TO CREDIT AGREEMENT


This EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 28, 2019 (the “Amendment Effective Date”), is by and among INTL FCSTONE
LTD., a company formed under the laws of England and Wales with a registration
number of 5616586 (the “Borrower”), the Guarantors party hereto, the Lenders
party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.


WITNESSETH


WHEREAS, the Borrower, the Subsidiary Guarantors of the Borrower from time to
time party thereto, certain banks and financial institutions from time to time
party thereto (the “Lenders”) and the Administrative Agent are parties to that
certain Credit Agreement dated as of November 15, 2013 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
and grant certain consents under the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to and grant such
consents under the Credit Agreement, in accordance with and subject to the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO AND CONSENTS UNDER CREDIT AGREEMENT


1.1    The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended to change the date referenced therein from “February
28, 2019” to “January 31, 2020”.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective on the date
hereof upon satisfaction of the following conditions precedent:


(a)    the Administrative Agent shall have received a copy of this Amendment
duly executed by each of the Loan Parties and the Parent, the Lenders and the
Administrative Agent;


(b)    the Administrative Agent shall have received an officer’s certificate
dated the as of the date hereof, certifying the resolutions of the governing
body of each Loan Party authorizing such Loan Party to enter into this
Amendment; and


(c)    the Borrower shall have paid an upfront fee, for the account of the
Lenders, in an amount equal to 0.30% of the Aggregate Commitments as of the
Amendment Effective Date. Such fee shall be due and payable in full in cash on
the Amendment Effective Date and shall not be subject to reduction by way of
setoff or counterclaim. Once paid, such feee shall not be refundable under any
circumstances or be subject to counterclaim, setoff or otherwise affected.







--------------------------------------------------------------------------------





ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
and the Parent represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article V of the Credit
Agreement and in any other Loan Document are true and correct as of the date
hereof (with all applicable materiality standards and except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Loan Party and the Parent hereby
ratifies the Credit Agreement and each other Loan Document to which they are
party and acknowledges and reaffirms (a) that it is bound by all terms of the
Credit Agreement and the other Loan Documents applicable to it and (b) that it
is responsible for the observance and full performance of its respective
Obligations.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Loan Parties and the Parent agree to promptly
take such action, upon the request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecom. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.





--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf’ or “tif’) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
and the Parent hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 







--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                INTL FCSTONE LTD.,
a company formed under the laws of England and Wales with a registration number
of 5616586


By:        /s/ Stephen Bailey            
Name:        Stephen Bailey    
Title:        Director, Finance


By:        /s/ Catherine Odigie        
Name:        Catherine Odigie        
Title:        Company Secretary




GUARANTORS:            INTL FCSTONE INC.,
a Delaware corporation


By:        /s/ William Dunaway        
Name:        William Dunaway
Title:        CFO


By:        /s/ Bruce Fields        
Name:        Bruce Fields
Title:        Group Treasurer






ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent


By:        /s/ Maryanne Fitzmaurice            
Name:         Maryanne Fitzmaurice
Title:         Director


 


LENDERS:                BANK OF AMERICA, N.A.,
in its capacity as Lender


By:        /s/ Maryanne Fitzmaurice            
Name:         Maryanne Fitzmaurice
Title:         Director







